 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDAutomotive Armature Co., Inc. and Charles Pugh.Case 25-CA-11797June 1, 1981DECISION AND ORDEROn March 4, 1981, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions, a reply brief,and a brief in support of the Administrative LawJudge's Decision.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings,' and conclusions of theAdministrative Law Judge his recommendedOrder, as modified herein.2The Administrative Law Judge, inter alia, prop-erly held that Respondent violated Section 8(a)(1)of the Act by discharging Pugh on January 18,1980. In discussing this action, he stated that theprincipal issue is whether Respondent was "whollyor partially motivated" by Pugh's suggestion to hisfellow employees on January 11 that they go onstrike to secure a raise in pay. Although the Ad-ministrative Law Judge concluded that the dis-charge was "substantially, if not solely motivated"by Pugh's strike talk, he nevertheless found that allother reasons given by Respondent for dischargingPugh were pretextual. In this connectin, the Ad-ministrative Law Judge found, and we agree, thatRespondent was not motivated by (1) Pugh's re-quest for a -day delay in starting his December26, 1979, run; (2) his delayed departure with re-spect to another run until late afternoon on January2, 1980; or (3) his failure to attend the companymeeting on January 11.3Thus, despite the Admin-' The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge made, and we hereby correct, the fol-lowing inadvertent errors which, however, do not affect the validity ofhis findings: (1) Driver Charles Pugh was the fourth rather than the thirdmost senior driver. (2) Respondent President Jack McGuire questionedPugh on January 11 rather than January 5, 1980, concerning the comple-tion of his run. (3) Pugh returned to the garage from another run at 7:15p.m. rather than 7:15 a.m on January 17, 1980. (4) Driver William (Chet)Kindel was called into McGuire's office on January 18 rather than Janu-ary 17, 19802 As Respondent's unfair labor practices do not warrant the broadOrder recommended by the Administrative Law Judge, we shall include"narrow" language in the Order. See Hickmot Foods. Inc., 242 NLRB1357 (1979).3 The Administrative Law Judge erred in stating that Respondent onJanuary 21, 1980, invoked group I of its rules and regulations which re-quires a series of prior warnings for absenteeism. Although Respondent256 NLRB No. 43istrative Law Judge's use of the terms "in part"and "substantial" with respect to Respondent's mo-tivation,4it is clear from his elimination of all otherreasons as pretextual that he in effect held that thedischarge was solely motivated by Pugh's sugges-tion to other employees that they engage in a strikeor work stoppage.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Automotive Armature Co., Inc., Mooresville, Indi-ana, its officers, agents, successors, and assigns,shall take the action set forth in the recommendedOrder, as so modified:Add the following paragraph as (d):"(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."in fact cited group IV which provides for discharge following and em-ployee's first offense in refusing to carry out a supervisor's instructionsand intentionally slowing down or interfering with production, this pur-ported reason for the discharge 3 days after it took place has no merit inview of its character as an afterthought and the Administrative LawJudge's holding that Pugh's strike talk was the only reason for his termi-nation.4 In accordance with Wright Line, a Division of Wright Line, 251NLRB 1083 (1980), we disavow such language.See Limetone Apparel Corp., 255 NLRB No. 101 (1981)DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge:Upon unfair labor practices filed in Case 25-CA-11797on January 30, 1981, by Charles Pugh, an individual,herein called Pugh or the Charging Party, the GeneralCounsel, on behalf of the Regional Director for Region25, issued a complaint against Automotive Armature Co.,Inc. (herein called Respondent or Company) on March6, 1980.The complaint in substance alleged that Respondentinterfered with, restrained, and coerced its employees inthe exercise of their Section 7 rights; by threatening itsemployees with discharge if they talked about engagingin a concerted work stoppage; by forbidding its employ-ees to talk about engaging in a concerted work stoppage;and by discharging an employee for discussing employ-ees engaging in a concerted work stoppage, all in viola-tion of Section 8(a)(1) and Section 2(6) and (7) of theAct.On March 11, 1980, Respondent filed an answer to thecomplaint denying that it has engaged in any unfair laborpractices as alleged in the complaint. AUTOMOTIVE ARMATURE CO., INC.271The hearing in the above matter was held before me inIndianapolis, Indiana, on August 6 and 7, 1980. Briefshave been received from counsel for the General Coun-sel and counsel for Respondent, respectively, which havebeen carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent Automotive Armature Co., Inc., is, andhas been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws ofthe State of Indiana, where it has maintained a principaloffice and place of business in Mooresville, Indiana,herein called the facility, where it has always been en-gaged in the manufacture, sale, and distribution of rebuiltautomotive and related parts.Respondent, in the course and conduct of its businessoperations, during the calender year ending December31, 1979, sold and shipped from its Mooresville, Indiana,facility, products, goods, and materials valued in excessof $50,000 directly to points located outside the State ofIndiana. During the same representative period, Re-spondent, in the course and conduct of its business oper-ations, purchased and received at its Mooresville facility,products, goods, and materials valued in excess of$50,000 directly from points located outside the State ofIndiana.The complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.It. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent is an Indiana corporation with its principalplace of business located in Mooresville, Indiana, whereit is engaged in rebuilding automotive electrical parts,such as generators, starters, and alternators. A significantpart of the operations of Respondent's business involvesthe picking up of such parts for repair as well as the de-livery of the repaired parts to various locations in theStates of Indiana, Kentucky, Tennessee, Michigan, Mis-souri, Illinois, Wisconsin, and Ohio.To further carry out the pickup and delivery aspectsof its business operations, Respondent has employed andmaintained seven truckdrivers. They were hired in thefollowing order; Bob Whitlow-who was off on sickleave until January 21, 1980, Chet Kindale, Charles(Bud) Pugh, John Wagner, Paul (Fuzz) Bain, LutherRidgeway, and Daniel (Danny) Sparks.Respondent also employs Marvin Sparks (father ofDanny Sparks and husband of Rosie Sparks), as foremanover the garage and maintenance of tractors and trailers.It employs Rosie Sparks as the dispatcher of trucks andthe maker of assignments for Plant I. In total, Respond-ent employs approximately 300 people at its Mooresvillefacility, and it utilizes diesel road drivers and garage me-chanics.At all times material herein, the following named per-sons are now, and have been at all times material herein,supervisors of Respondent within the meaning of Section2(11) of the Act; Jack McGuire-President, MarvinSparks-garage foreman, and Rosie Sparks-dispatcher.During Bob Whitlow's period of sick leave in January,Luther Ridgeway, who works part time in the garageand drives part time (road and city), drove full time inWhitlow's place. Respondent's drivers are paid 50-hourspay regardless of the time they spend on the road. Theyare paid $6.05 per hour plus travel expenses.In addition to the eight above-named States to whichits truckdrivers drive, they also drive what are calledwarehouse runs to Atlanta, Georgia, New Jersey, andDallas, Texas. These runs are highly preferred runs be-cause the warehouse employees do the loading and un-loading, and the driver has no stops between these desti-nations and its Mooresville facility.In December 1979 and January 1980, Respondent em-ployed 80 to 100 employees on the second shift and 200employees on its first shift.Respondent's Exhibit 2, "Rules and Regulations forSafety and Discipline," which had been in existence forthe past several years, provided as follows:Regulation Group I:Third OffenseFourth OffenseFifth OffenseSixth OffenseVerbal WarningWritten Warning3-Day SuspensionDischargeJack McGuire, president of Respondent for the past 7years, participates in the daily operations of the plant andhe encourages employees, including drivers, to talk tohim and to bring him their problems. He further testifiedthat the above-mentioned rules and regulations for safetyand discipline are followed and progressively enforcedby Respondent.'B. Truckdriver Duties and AssignmentsA composite of the essentially undisputed and creditedevidence established that Respondent's road drivers makeruns to auto parts stores in the II States heretoforenamed, during which runs they may make from 3 to 28or 30 stops, to either pick up auto parts to be rebuilt, orto deliver such parts that have been rebuilt. The pickupand loading and the delivery and unloading procedure isaccomplished by the drivers wheeling a metal drum con-tainer of parts onto an air hoist winch on the trucks. Theroad drivers also make one-stop runs to automotivewarehouses where warehouse employees perform theloading and unloading duties. These runs, generally toAtlanta, Georgia, Dallas, Texas, and New Jersey arehighly preferred by the drivers because generally thereare no intervening stops and they have no loading andunloading responsibility. Additionally, because such runsare highly preferred, they were assigned to the mostI he facts w forth aho'se are essentially undisputed and are not Inconflict ill the record 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDsenior drivers during the period with which we are con-cerned herein, December 1979 and January 1980.Each road driver has the same regular runs assignedfor the same week (4 weeks out of each month), inter-mingled with a few extra runs. The warehouse runs aregenerally assigned during the 5th week of the four 5-week months.In December 1976, truckdriver Pugh refused to take arun because he could not use his truck which had to berepaired. He was ordered to take another truck and herefused to do so. In March 1977, Puqh refused to driveanother run and he was discharged. In October 1977, Re-spondent's garage foreman, Marvin Sparks called Pughand asked him if he would like to have his old job back.Pugh said, "Yes" and went to the office where PresidentMcGuire told him he, McGuire, would rehire him onone condition, if he would get along with dispatcherRosie Sparks, go where she assigns him, and not refuseto do so. McGuire also told Pugh if he disagrees with anassignment made by Rosie he should complete the as-signment and take up his grievance with him, McGuire.On Friday, December 11, 1979, Rosie Sparks assignedPugh to a warehouse run to New Jersey. When he wasassigned a regular run on December 26, 1979, Pughcalled Rosie and requested permission to delay his sched-uled run until the next day, December 27. Rosie grantedPugh's request, provided he completed his assignment.Pugh departed on the assignment the following morning,December 27, and completed 80 percent of the run. Hewas not disciplined for not completing the entire run.Such request by drivers to delay departure have beenmade and approved by Respondent on several previousoccasions.Respondent enclosed with its Christmas gift certificateto all employees, a notice (G.C. Exh. 4) dated December21, 1979, informing employees of a company meetingscheduled for January 11, 1980. A notice (G.C. Exh. 5)was also dated and posted on the bulletin board January2, 1980, further notifying employees about the companymeeting on January I 1.On January 2, 1980, Pugh was assigned a 28-stop self-run to Michigan while other drivers, some with less se-niority than Pugh, were given an extra warehouse run.On the day before, January I fellow truckdriver FuzzBain told Pugh that Rosie permitted Bain to select thewarehouse run to Atlanta, Georgia. Since Pugh wasthird on the seniority list, with only Bill Kindale andChet Kindale being senior to him, and Bob Whitlowhaving been absent on extended sick leave, Pugh felt heshould have been given the preference for a warehouserun. Consequently, instead of departing on his Michiganrun at his usual departing time 6 or 7 a.m., Pugh went tothe office about 8 or 9 a.m. and asked Rosie forMcGuire. Rosie informed him that McGuire was notthere and may not be in until later. Pugh requested herto call him (Pugh) at the garage when McGuire arrivedand Rosie agreed to do so.2Pugh then left the office andwent to the garage to wait for McGuire.2 Pugh denied Rosie told him to go on his run, and I credit his denialin this regard because I was persuaded by Rosie's demeanor and otherevidence of her conduct in dealing with Pugh, that she was emotionallyproemployer in attitude and was not testifying objectively.Pugh received a call around 3 p.m. at the garage andhe went to the office. In the presence of Rosie Sparks,Pugh told McGuire that he felt Rosie had treated himunfairly in not assigning him a warehouse run while shehad assigned a warehouse run to less senior drivers.Pugh also expressed an interest in the regular Atlantarun if Whitlow, the most senior driver, did not return.McGuire said if it could be worked out with Rosie andthe seniority list, Pugh could have it. The conferenceended. Pugh said that, after he returned from his Michi-gan run on January 2, McGuire came to the garage andasked him if he had completed his Michigan run, and hereplied, "Yes, all except two, the Tower, Michigan, andOnaway, Michigan stops." Pugh testified he returned onJanuary 5 at 3:30 p.m. ... and McGuire did not displayany dissatisfication or warn him about not completingthe run. McGuire did not deny this statement. Pugh wasnevertheless assigned a junk warehouse run that week-end.On the day of the scheduled meeting, January 11, Wil-liam (Bill) Kindale was not on a run but reported to thegarage just after noon to await the Company's calledmeeting. Shortly thereafter, while returninq from theoffice, he saw McGuire and asked him if there was anychance of his getting a raise. McGuire told him businesswas slow, the Company was in debt, and he could notsee it at this time. Kindale then asked if he (Kindale)slept in his truck could he get a raise and McGuire saidhe would check into it and let him know later. Bill Kin-dale returned to the garage where he met fellow workersJohn Wagner, Chet Kindale, Bud Pugh, and GarageForeman Marvin Sparks. Kindale told them that theywere not going to get a raise. William Kindale, Jr., fur-ther testified that Bud Pugh initiated the following con-versation:A. Well, Bud Pugh asked John if he wanted togo out on a strike with us, that he wasn't going toget no raise. And John Wagner told him he neededthe raise but he wasn't going to go out on no strike.Q. Okay. Do you recall whether Marvin Sparkssaid anything?A. Yes. He said that we better stop and thinkabout it. You know, business was slow and theCompany was in bad shape and we'd better think itover for a while.Q. Do you recall anyone else saying anything toJohn Wagner after that, after his answer?A. Yes.Q. And who said it and what was said?A. Well he asked John if he would go out on astrike with us and John told him, he said no, heneeded a raise but he also needed his job. And thenI said, "John, you wouldn't go out with us?" Andhe said no. And then Luther Ridgeway, he wasthere, and he had some comments to make.Q. Did any of the drivers at that time-wasMarvin Sparks present at this time?A. Yes he was.Q. Did any of the drivers, other than JohnWagner, say that they would not go out on strike?A. No. AUTOMOTIVE ARMATURE CO., INC.273With the exception of some witnesses, John Wagnerand Chet Kindale, other witnesses testified that BudPugh's actual words were, "We shouldn't roll," ratherthan, "Let's strike."3Wagner replied, "Sure, I could usea raise but I need my job too." All of the drivers presentagreed they needed a raise. They discussed sleeping intheir trucks as a means of cuttinq expenses and possiblymaking it feasible for a raise. Wagner acknowledged thatat a later point in time Pugh told him he was just kid-ding, "we're not really going on strike." He also cor-roborated Bill Kindale's testimony that Garage ForemanMarvin Sparks said, in response to the suggestion tostrike, "That's the wrong way to go about it, let's talk toJack." Bill Kindale said Marvin Sparks said the Compa-ny was in bad shape and they were not a union andtherefore, could not go on strike anyway. The scheduledcompany called meeting was announced on the intercomsystem several minutes after 3 p.m. About 3:30 p.m., Wil-liam Kindale went to the meeting and Chet Kindale andBud Pugh remained in the garage. Foreman MarvinSparks told them as he was leaving that they ought to goto the meeting.At the meeting, McGuire told the employees the statusof business in the automotive industry was slow andthings did not look very good. He also told them thatthe Company was having trouble with defective prod-ucts; that it had a nurse and that fact had helped theCompany on their insurance. In the past Respondent usu-ally gave its drivers a raise every year except on May 19,1979, because it was unable to do so. A part of thereason for the January 11 meeting was to inform thedrivers that Respondent might not be able to give theraise this year. The mild winter contributed to slow busi-ness because starters and generators tend to break downmore frequently in cold weather. During the meeting,dispatcher Rosie Sparks noticed that Chet Kindale andBud Pugh were not present. At the end of the meeting,she went to McGuire and asked him if he had noticedthat some of the truckdrivers were not present. McGuiresaid, "No. Who?," and she said, Bud and Chet. She saidMcGuire then swelled up and said, "[t]hat's it. I've hadit. He's finished." Rosie further testified that as she wasleaving the meeting she asked her husband, ForemanSparks, why Bud and Chet did not come to the meetingand Sparks shrugged his shoulders and said, "Well Budis over there talking about not rolling Monday." Rosietestified that she went immedietely to McGuire and in-formed him about what Marvin told her Pugh had saidabout not rolling.C. Respondent's Discharge of Charles PughOn January 14, 1980, Pugh left for his regular Ohioand Detroit run about 6 a.m. He returned Wednesdayabout 8:15 p.m., went to his clipboard and noticed thathe was not scheduled for a run. He went home and re-ported to the garage the next morning, Thursday, about7:15 a.m. He was not given an assignment. On Friday,January 18, McGuire called him at home around 1:30I do not deem any significant difference between "Let's strike" and"We shouldn't roll," for all practical purposes, and I find that Pughmeant strike or work stoppage in any event.p.m. and asked him if he would come to the office, hewould like to talk with him. Pugh reported to McGuire'soffice about 2 p.m., and in the presence of Rosie, he tes-tified the following conversation occurred.McGuire told him to give his expense papers to Rosieand asked him to go into the office. Pugh entered theoffice, followed by McGuire who closed the door andsaid, "We're calling it quits again." Pugh said he asked,"What are you talking about?" and McGuire said, "Foryour not going to that company meeting is what brokethe camel's back." He asked McGuire was he being firedfor not attending the company meeting and McGuiresaid, "Yes." He asked McGuire if he knew he was notthe only driver who did not attend the meeting andMcGuire said, "Yes." Pugh asked him, "Did you fireChet Kindale?" and McGuire said, no, because "Kindaledid not have points against him like you do." "When Ihired you before, you said that you would get alongwith Rosie Sparks." Pugh testified that their conversa-tion continued as follows:And I said, "I was getting along with Rosie."And then he asked me, he said, "You've never hadto ask me for a raise before, have you?" [Emphasissupplied.]And I said, "No, I haven't."So he got up and left the room, and he cameback with a piece of paper with some figures on it,and he was telling me that he couldn't afford togive a raise, which I did not pay much attention tohim because I was already fired at the time.On Monday, January 21, Pugh called dispatcher Rosie,and their conversation was as follows:A. I asked Rosie if I had been fired for not goingto a company meeting.She said yes.And I said, "Well, that's awful strange." I said,"By your company rules I should have got somekind of a warning a layoff, or something like that."And she said the company rules don't mean any-thing to the drivers. And then she said, "I'm oncompany time. I don't have time to talk to you,"and she hung up on me.According to Rosie, she testified that she replied,"Bud, you know why you were fired. You didn't do thethings you were suppose to, and then you didn't attendthe company meeting."About a week after Pugh was discharged, WilliamKindale, Jr., testified that he had a conversation withGarage Foreman Marvin Sparks which was as follows:A. Well, he said that he told his wife RosieSparks that Bud was over there talking about goingon a strike and she told Jack McGuire that Bud wastalking about going on a strike. And he said heliked Bud Pugh and he hated to see him lose hisjob.William Kindale II testified that he had never been ad-vised by company officials that his presence was re- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDquired at company meetings; and that he had missedcompany meetings but he was on the road at the time.Kindale further testified that he remained in the garageduring the company meeting with Bud Pugh and left thepremises about 4 p.m. He said shortly after ManagerSparks left the garage to attend the meeting, the tele-phone rang and Pugh answered it. It was Rosie askingfor Marvin Sparks and Pugh told her he had left for themeeting. Pugh did not tell him that Rosie had told himon the telephone to attend the meeting. When he report-ed to work on Monday, January 14, about 12:30, he saidhe saw and gave the time of day to Marvin Sparks andJack McGuire and neither said anything to him about hisabsence at the meeting on Friday. He went on his run thatday to Dallas, Texas, and returned on Thursday, January17, about 11 p.m. He went to the garage Friday morningand noted that his paycheck was not on the clipboard sohe called the office and inquired about his check. He wasinformed that Jack McGuire had it and wanted to seehim. He went to the office and his conversation withMcGuire was as follows:Q. And what do you recall was said at that time?A. Well, I went in and set down and he said,"Let's talk."And I said, "All right." And I just set there andhe said, "You waiting on me to start?" I said,"Yeah." And he said, "I hear you've got a prob-lem." And I said, "Other than needing a raise Idon't have any problem." He said, "About theCompany meeting, why wasn't you there?" I said,"I didn't think it was a have to thing, I thought itwas more for the employees in the plant than foranybody else." And he told me that the meetingwas for all the employees and that he didn't care ifwe had a meeting everyday, that if we had a meet-ing I was to be there because I talked to the cus-tomers and I needed to know what was going on.And he said, "We need people that's 100% for thisCompany." [Emphasis supplied.] And I told himthat I'd always been for the Company. That's aboutall that was said.Thereafter, Kindale said McGuire showed him a pieceof paper with figures on it explaining that there were 400other people in the plant who needed a raise but theCompany could not grant it at this time. He said he ob-served McGuire, whom he has known for 6 years, wasquite upset. He said after Pugh was discharged he hadthe following conversation with Foreman MarvinSparks:A. We was just talking about it and Marvin saidthat Bud shouldn't have been talking about going onstrike since we wasn't Union or nothing. [Emphasissupplied.] And he said that he happened to mentionto Rosie that Bud was over there talking aboutgoing on strike and that he never thought that she'dtell Jack. That was about all that was said.William Kindale II further testified that he has knownof a less senior driver to be assigned an extra warehouserun over a senior driver's preference to accept it. He alsostated that he had failed on about five occasions to makeall of the stops on a run and was not reprimanded. Thelast time this occurred was in December, around theChristmas season, and also during the New Year's weekin January. However, he indicated that neither incidentoccurred during a short week and he did not have toreturn to complete those runs. Rosie usually told him toget them the next time. He was off I day to visit his den-tist and he did, as is required, complete his run for theremainder of the week.According to Pugh's logsheets, he did not leave on theJanuary 2 run until the next day, which Rosie stated thatshe did not learn of until Pugh turned in his log sheets aweek or two after the trip. Rosie said Pugh's day off onDecember 26, was unusual because it was the first time adriver ever requested a day off during a short week (3days), but she admitted Pugh essentially completed therun. She said after the meeting with McGuire on January2, the latter asked her to reconstruct Bud Pugh's runs forthe month of December so he could see for himself.After she reconstructed Pugh's record on January 11,she found she had given Pugh a warehouse run to NewJersey in December which she had not mentioned toMcGuire because she did not remember at the time.When she informed McGuire about this he exclaimed,"Had you told me that, or had I known that when Budwas here on January 2, I1 would have dismissed him."President Jack McGuire testified that he made the de-cision to discharge Pugh on January 11, 1980, because herefused to go out on a run on January 2, 1980, until hespoke with him (McGuire), and because Pugh called inon December 26, 1979, and requested permission todelay for I day, going out on a scheduled run. He saidhis reasons were cumulative and that he communicatedthese reasons to Pugh when he discharged him on Janu-ary 18.Analysis and ConclusionThe testimonial evidence of record is essentially with-out dispute or conflict. However, to the extent that it isconflicting, I was persuaded by the demeanor of employ-ee-witnesses Chet Kindale, John Wagner, and William(Bill) Kindale, as augmented by the circumstantial evi-dence as a whole, that their respective versions weretruthful and Respondent's denial thereof was not.Occasionally, witnesses testifying on direct examina-tion will testify spontaneously and convincingly, butwhen cross-examination is undertaken they not infre-quently get gun shy, so to speak, and give the impressionof being unsure or exceedingly cautious, even thoughthey may be testifying truthfully. Witness Charles Pughwas such a witness until he heard the bench's commentreported. Thereafter, Pugh testified with improved recalland assurance as the bench thought he would. Since histestimony was also corroborated in a large part by theabove-named witnesses, I was persuaded that his testimo-nial versions, which conflicted in minor respects withthose of Rosie Sparks, were truthful, and hers were not.Thus, the principal issue presented by the credited tes-timonial and circumstantial evidence herein, is whetherRespondent's discharge of Charles (Bud) Pugh on Janu-_ -- AUTOMOTIVE ARMATURE CO., INC.275ary 18, was wholly or partially motivated by Pugh's sug-gestion to fellow employees on January 11, that they goon strike for a raise; or was Respondent's only reasonsfor discharging Pugh, his failure to attend the companymeeting on January 11, his requested I-day delay in de-parture on December 26, and/or his delayed departureuntil late afternoon on January 2.It is particularly noted that at the time of its dischargeof Pugh on January 18, Respondent (McGuire) simplytold Pugh, "We're calling it quits again," and when Pughasked what are you talking about, McGuire said, "Foryour not going to that company meeting is what brokethe camel's back." However, assuming arguendo, that Re-spondent's reasons for discharging Pugh were cumulativeas it now contends, it is noted that although Pugh re-quested the I-day delay on the December 26 run, his re-quest was nevertheless approved during the short week(3 days) by dispatcher Rosie Sparks. The record does notshow that Rosie Sparks expressed any dissatisfaction, orissued any warning for Pugh on his return from his de-layed December 26 run. In fact, Rosie acknowledgedthat Pugh essentially completed the run. Under these cir-cumstances, I find it difficult to conceive how Respond-ent can now contend Pugh violated any rule or dis-obeyed any order for which the delayed December 26run can serve as any part of a basis for cause for his dis-charge. If anything, the incident as established by thecredited evidence of record tends to reveal that Re-spondent is now asserting this incident as a pretext to re-enforce its other contended reason for discharging Pugh.Respondent also contends that a part of his reason fordischarging Pugh was his delaying his run on January 2,until he had spoken with President McGuire (about 3p.m.). Although the testimony of Rosie Sparks showsthat McGuire asked Pugh if he could complete his tripand Rosie intervened, assuring McGuire that Pugh couldcomplete his run, and Pugh agreed. The undisputed evi-dence shows that when Pugh returned at 3:30 p.m. onJanuary 5, McGuire asked him if he completed hisMichigan run. Pugh replied, "Yes, all except two, theTower, Michigan and Onaway, Michigan stops."McGuire did not deny that he did not express any dissat-isfaction or that he did not discipline Pugh for notmaking the two stops. Hence, the conclusion is inevitablethat the evidence involving Pugh's January 2 run doesnot manifest any dissatisfaction by Respondent about thetwo omitted stops. I therefore conclude and find that Re-spondent either did not consider the delayed January 2run as a basis for discharging Pugh, or that its relianceupon the latter incident is so miniscule until its pretextualnature is revealed thereby.Finally, Respondent's contention that the straw thatbroke the camel's back was Pugh's failure to attend thecompany called meeting on January 11. While thisreason standing alone appears to manifest some plausibil-ity and credibility, all credibility of it is destroyed whenit is considered in conjunction with the following factors:I. Respondent's president, Jack McGuire, learnedabout Pugh's and Chet Kindale's failure to attend theJanuary 11 meeting a few minutes after the meeting,when he was so informed by dispatcher Rosie Sparks.2. Respondent (McGuire) did not in fact warn or dis-charge Pugh or Chet Kindale on January 11, when itclaimed it decided to fire Pugh.3. Although Pugh went on a run January 14, Respond-ent did not make any effort to contact him at the garage,or while he was on the road, or at his home, until about1 p.m. on January 18, when McGuire called him at homeand requested him to come into the office when he dis-charged him.4. After telling Pugh he was fired on January 18,McGuire said to Pugh, "You've never had to ask me for araise before have you?" and Pugh said, "No." This ques-tion by McGuire at this particular point in time, couldonly have had reference to Pugh and the other employ-ees' garage discussion about a raise and Pugh's sugges-tion that they strike for a raise. That discussion and sug-gestion by Pugh took place only a few minutes beforethe company meeting on January 11, and PresidentMcGuire was informed about Pugh's suggestion by dis-patcher Rosie Sparks only a few minutes after the meet-ing. Therefore, Respondent had knowledge of Pugh'sconcerted activity in suggesting a strike.5. During a conversation about a week after Pugh'sdischarge, Garage Foreman Marvin Sparks told truck-driver William Kindale, "Bud shouldn't have been talk-ing about going on strike since we wasn't union or noth-ing."6. Respondent did not call Garage Foreman MarvinSparks as a witness to testify affirmatively on its behalf,or to deny statements attributed to him by other wit-nesses.7. When truckdriver William (Chet) Kindale returnedfrom a run on January 14, he gave the time of day toPresident Jack McGuire and Garage Foreman MarvinSparks and neither of them said anything to him abouthis nonattendance of the January 11 company meeting.8. When truckdriver William Kindale returned fromhis Dallas run on January 17, he was called into theoffice about his not having attended the January 11meeting. During the office conference, President JackMcGuire told him, "We need people that's 100 percentfor this company." The latter statement, which was notdenied by McGuire, could only have had reference toKindale's failure to attend the meeting while he was inthe company of, and/or in concert with Pugh, who hadjust previously suggested that the drivers strike Respond-ent for a raise.9. Before discharging Pugh on January 18, PresidentJack McGuire did not comply with Respondent's rulesand regulations for safety and discipline, Group I, out-lined under topic A herein, but summarily dischargedPugh without issuing him a verbal warning for a thirdoffense, a written warning for a fourth offense, a 3-daysuspension for a fifth offense, as the rules provide andwhich McGuire, himself, testified he enforces progres-sively.10. About a week after Pugh's discharge, GarageForeman Marvin Sparks also told Bill Kindale in refer-ence to his wife having told Jack McGuire that Bud wassuggesting that the drivers go on strike for a raise, saidhe (Marvin Sparks) liked Bud Pugh and he hated to see 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim lose his job. The latter statement clearly implied thatPugh was discharged for talking about going on strike.As such, it was a real threat of a coercive and restrainingnature, on the exercise of employees' Section 7 rights, inviolation of Section 8(a)(1) of the Act.Upon the foregoing, I conclude and find that Respond-ent's discharge of Pugh was substantially, if not solely,motivated by his January II suggestion that the truck-drivers strike Respondent for a raise. Consequently, Re-spondent's discharge of Pugh was an interference with,coercion against, and a restraint upon the exercise of em-ployees protected Section 7 rights (to suggest or in factstrike), in violation of Section 8(a)(1) of the Act. HughH. Wilson Corporation, 171 NLRB 1040 (1968). Pugh'sadvocacy was protected because it related to matters ofmutual concern to all employees. Air Surrey Corporation,229 NLRB 1064 (1977). Implied consent of other em-ployees is presumed since there is no evidence of dis-avowal by all of them with respect to Pugh's suggestionof a strike. Akron General Medical Center, 232 NLRB 920(1977).It has been previously found herein that Respondent'ssecond reason for discharging Pugh (his delayed depar-ture on January 2 in order to complain about what hebelieved an unfair assignment system) was pretextual.However, assuming arguendo, that Respondent relied onPugh's January 2 delayed departure and complaint as areason for his discharge, the delay and complaint consti-tuted a legitimate exercise of employees' protected Sec-tion 7 rights, and Respondent's reliance on it for dis-charge was a violation of Section 8(a)(l) of the Act.Finally, I further conclude and find upon the creditedand undisputed testimony of William (Bill) Kindale thatabout a week or two after Pugh's discharge, GarageForeman Marvin Sparks told him that he (Sparks) hadtold his wife Rosie that Bud was over at the garage onJanuary 11 talking about going on strike; and that he(Sparks) liked Bud Pugh and hated to see him lose his job.Such a statement by Garage Foreman Sparks, unques-tionably a supervisor within the meaning of the Act, wasan implied threat to truckdriver Bill Kindale that em-ployees' jobs were in jeopardy if they talked about goingon strike against Respondent. Such veiled threat was un-questionably an interference with, a coercion against, anda restraint upon the exercise of employees' protectedSection 7 rights, in violation of Section 8(a)(1) of theAct. Milford Manor Inc., 233 NLRB 1283 (1977).11I. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices warranting a remedial Order, I shall rec-ommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that Respondent interfered with,coerced, and restrained its employees in the exercise oftheir Section 7 protected rights, in violation of Section8(a)(l) of the Act; by discharging an employee for sug-gesting and talking about engaging in a strike or workstoppage with other employees; by forbidding employeesfrom talking about engaging in a strike or work stop-page; and by threatening employees with discharge ifthey talked about engaging in a strike or work stoppage.The recommended Order will provide that Respondentmake the employee discharged on January 18 whole forany loss of earnings within the meaning and in recordwith the Board's decision in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977),4except as specifically modified bythe wording of such recommended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any othermanner interfering with, restraining, or coercing employ-ees in the exercise of their rights guaranteed by Section 7of the Act N.L.R.B. v. Enwistle Mfg. Co., 120 F.2d 532,536 (4th Cir. 1941).Upon the basis of the above findings of fact and uponthe entire record of this case, I make the following:CONCLUSIONS OF LAW1. Automotive Armature Co., Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By discharging employees for suggesting and talkingwith other employees about engaging in a strike or workstoppage, Respondent violated Section 8(a)(l) of the Act.3. By forbidding employees from talking about engag-ing in a strike or work stoppage, Respondent violatedSection 8(a)(l) of the Act.4. By threatening employees with discharge if theytalked about engaging in a strike or work stoppage, Re-spondent violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERsThe Respondent, Automotive Armature Co., Inc.,Mooresville, Indiana, its officers, agents, successors, andassigns, shall:4 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).* In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. AUTOMOTIVE ARMATURE CO., INC.2771. Cease and desist from:(a) Discharging employees because they suggest ortalk about engaging in a strike or work stoppage.(b) Forbidding employees from talking about engagingin a strike or work stoppage.(c) Threatening employees with discharge if they talkabout engaging in a strike or work stoppage.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Charles (Bud) Pugh immediate and full re-instatement to his former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights previouslyenjoyed, and make him whole for any loss of pay suf-fered by reason of the discrimination against him, withinterest, in the manner described in the section of thisDecision entitled, "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay underthe terms of this recommended Order.(c) Post at Respondent's plant and place of business lo-cated in Mooresville, Indiana, the attached noticemarked, "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 25, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 con-secutive days hereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or cov-ered by any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.a In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardIT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended, and has ordered us to post this notice.WE WILL NOT restrain or coerce our employeesin the exercise of their protected rights by:(a) Discharging employees for suggesting ortalking about engaging in a strike or work stop-page.(b) Forbidding employees to talk about engag-ing in a strike or work stoppage.(c) Threatening employees with discharge forsuggesting or talking about engaging in a workstoppage.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise and enjoyment of rights guaranteedthem by Section 7 of the National Labor RelationsAct, except to the extent that such rights may be af-fected by unlawful agreements in accord with Sec-tion 8(a)(3) of the Act.WE WIl., offer Charles (Bud) Pugh immediatereinstatement to his former position, or if such posi-tion no longer exists, to a substantially equivalentposition, without prejudice to his seniority or otherrights previously enjoyed, and make him whole forany loss of pay suffered by reason of our discrimi-nation against him with interest.AUTOMOTIVE ARMATURE Co., INC.